Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 17/109,817 filed on 12/02/2020.  Claims 1 – 9 were originally filed in the application.  Claims 1 – 9 remain pending in the application.
QUAYLE ACTION
2.	This application is in condition for allowance except for the following formal matters: 
Specification Objection
ABSTRACT, line 9, before “conversion” insert ––a––.

Claim Objections
Claim 1, line 12, before “conversion” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 13, before “multiplication” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 2, before “communication” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 13, before “conversion” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 14, before “multiplication” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 10, before “conversion” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 12, before “multiplication” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
	Claim 1 – 9 are allowed because the prior or record does not teach or fairly suggest the following subject matter:

A vehicle comprising: a battery pack including a secondary battery, a battery sensor that detects a state of the secondary battery, and a first control device; a second control device provided separately from the battery pack; and a converter, wherein the first control device is configured to use a detection value of the battery sensor to obtain a current upper limit value indicating an upper limit value of an input current of the secondary battery; the second control device is configured to use a power upper limit value indicating an upper limit value of an input power of the secondary battery to control the input power of the secondary battery; and the converter is configured to perform a conversion of the current upper limit value into the power upper limit value by performing a multiplication of an estimated voltage value by the current upper limit value, the estimated voltage value being a voltage value of the secondary battery in a state where a current corresponding to the current upper limit value is flowing as recited in independent Claim 1,
A vehicle control system configured such that a battery pack including a secondary battery and a battery sensor that detects a state of the secondary battery is attached to the vehicle control system, the vehicle control system comprising: a control unit configured to control an input power of the secondary battery such that the input power of the secondary battery does not exceed a power upper limit value when the battery pack is attached to the vehicle control system; and a conversion unit configured such that when a current upper limit value indicating an upper limit value of an input current of the secondary battery and a detection value of the battery sensor are input from the battery pack, the conversion unit uses the detection value of the battery sensor and the current upper limit value to obtain an estimated voltage value, the estimated voltage value being a voltage of the secondary battery in a state where a current corresponding to the current upper limit value is flowing, and performs a conversion of the current upper limit value into the power upper limit value by performing a multiplication of the current upper limit value by the estimated voltage value as recited in independent Claim 8,
A vehicle control method comprising: obtaining, with a vehicle control system to which a battery pack including a secondary battery and a battery sensor that detects a state of the secondary battery is attached, a current upper limit value indicating an upper limit value of an input current of the secondary battery and a detection value of the battery sensor, from the battery pack; , with the vehicle control system, an estimated voltage value using the detection value of the battery sensor and the current upper limit value, the estimated voltage value being a voltage value of the secondary battery in a state where a current corresponding to the current upper limit value is flowing; performing, with the vehicle control system, a conversion of the current upper limit value into a power upper limit value indicating an upper limit value of an input power of the secondary battery by performing a multiplication of the current upper limit value by the estimated voltage value; and controlling, with the vehicle control system, the input power of the secondary battery using the power upper limit value as recited in independent Claim 9.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun James Lin whose telephone number is (571) 272 - 1899.  The examiner can normally be reached on Monday-Friday 9:30AM - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272 - 7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Primary Patent Examiner, Art Unit 2851